Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George E. McDermott and Patricia J. McDermott seek to appeal the district court’s order denying their motion for reconsideration of the court’s order remanding the case to the state court. Pursuant to 28 U.S.C. § 1447(d) (2006), “[a]n order remanding a case to the State court from which it was removed [under 28 U.S.C. § 1441(b) (2006) ] is not reviewable on appeal or otherwise.” This court, accordingly, lacks jurisdiction to review the district court’s order. We therefore dismiss this appeal. We also deny the McDermotts’ motions to strike the district court’s order and for clarification of this court’s docket. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.